Upon the facts presented in this record, the order is modified by incorporating a provision that it is granted upon condition that the plaintiff stipulate to go to trial on two days’ notice before the court at Special Term or a referee to be appointed by the court at Special Term, and as so modified affirmed, without costs. Present— Clarke, P. J., Laughlin *952Dowling, Page and Merrell, JJ; Page, J., dissenting on the ground that, in his opinion, the injunction is unnecessary, as the tenant could defend any summary proceeding upon the facts stated in the application.